DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This first non-final action is in response to applicant’s original filing of
06/18/2020.
Claims 1-5 are pending and have been examined.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“an LGVF control unit that…”; “a heading angle computation control unit that computes …,” and “a nonlinear disturbance control unit that computes …” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter, as shown below:
STEP 1: Does claim 1 fall within one of the statutory categories?  Yes.  The claim is directed toward a process which falls within one of the statutory categories.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claim 1 is a mathematical concept and, therefore, an abstract idea.  It merely consists of:
 “a heading angle computation control unit that computes a final heading angle of the wing-fixed unmanned aerial vehicle using a difference between the heading angle of the wing-fixed unmanned aerial vehicle, which is computed by the LGVF control unit, and a heading angle of the wing-fixed unmanned aerial vehicle in an ideal environment where a disturbance is not present; 
and a nonlinear disturbance control unit that computes the estimation disturbance speed using the final heading angle provided from the heading angle computation control unit and pieces of sensor data including a position, posture, and speed of the wing-fixed unmanned aerial vehicle, which are provided from a sensor.”
As is evident from the specification, the claimed calculations/computations is a mathematical calculation of wind speeds, nonlinear disturbance, estimation error, and final heading (see pages 7-11 of the specification).  The grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept.  2019 PEG Section I, 84 Fed. Reg. at 52.  Thus the claim recites a concept that falls into the “mathematical concept” group of abstract ideas.   
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  The claim further recites the limitation of “An LGVF control unit that is provided with a heading angle command for a wing-fixed unmanned aerial vehicle and guidance commands, such as an air speed and an altitude, from the outside, and is provided with a computed estimation disturbance speed from a nonlinear disturbance control unit.” This limitation represents mere reception of information (heading angle command and guidance commands), which represents mere data gathering, and is a form of insignificant extra solution activity. The controller is also an additional element which is configured to carry out computations, i.e., it is the tool that is used to compute final heading angle and the estimation disturbance speed.  But the controller is claimed so generically (no details whatsoever are provided other than it is a “controller”) that it represents no more than mere instructions to apply the judicial exception on a computer.  It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a controller.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the controller does not affect this analysis.  See MPEP 2106.05(l) for more information on this point.  Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.  
Therefore, this additional limitation does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.  
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 1 recites a path-following controller comprising three subordinate control units, an LGVF control unit, a heading angle computation control unit, and a nonlinear disturbance control unit. The subordinate control units are configured to perform their respective limitations recited in claim 1. Therefore, the control unites are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Additionally, the limitation “An LGVF control unit that is provided with a heading angle command for a wing-fixed unmanned aerial vehicle and guidance commands, such as an air speed and an altitude, from the outside, and is provided with a computed estimation disturbance speed from a nonlinear disturbance control unit” provides an additional element, which as explained previously is extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of the control unit being configured to receive commands is recited at a high level of generality and is well-known in the art. This limitation therefore remains insignificant extra-solution activity even upon reconsideration. Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not eligible.
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.
Dependent claims 2-5 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  For example, in claim 2, recites a mathematical equation for computing the heading angle which, under its broadest reasonable interpretation, covers mathematical concepts using a similar analysis applied to claim 1 above.  
As such, claims 1-5 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dürr (US 20200312163 A1) in view of Frew et al. (Lyapunov Guidance Vector Fields for Unmanned Aircraft Applications).
Regarding claim 1, Dürr discloses provided with a computed estimation
disturbance speed from a nonlinear disturbance control unit (see at least paragraphs [0038], [0077]);
a heading angle computation control unit that computes a final heading angle of
the wing-fixed unmanned aerial vehicle using a difference between the heading angle of the wing-fixed unmanned aerial vehicle, which is computed by the LGVF control unit, and a heading angle of the wing-fixed unmanned aerial vehicle in an ideal environment where a disturbance is not present (see at least paragraphs [0036], [0038], and [0044]); 
and a nonlinear disturbance control unit that computes the estimation disturbance speed using the final heading angle provided from the heading angle computation control unit and pieces of sensor data including a position, posture, and speed of the wing-fixed unmanned aerial vehicle, which are provided from a sensor (see at least paragraphs [0013-0014], [0045], [0062-0064], and [0076-0077]).
Dürr does not disclose an LGVF path-following controller comprising:
an LGVF control unit that is provided with a heading angle command for a wing-fixed unmanned aerial vehicle and guidance commands, such as an air speed and an altitude, from the outside, and is provided with a computed estimation disturbance speed from a nonlinear disturbance control unit;
However, Frew teaches an LGVF path-following controller (see
abstract) comprising:
an LGVF control unit that is provided with a heading angle command for a wing-fixed unmanned aerial vehicle and guidance commands, such as an air speed and an altitude, from the outside (see Section II, page 371).
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the Lyapunov Guidance Vector Field (LGVF) controller into the control modelling system of Dürr because they are both directed to stabilizing fixed-wing unmanned aerial vehicles (UAVs) while affected by wind speeds as they follow a desired path or track. One would be motivated to combine them because controlling the stability would help the UAV maintain the course and quickly return to course should wind disrupt its flight path.
Regarding claim 2, Dürr does not disclose the heading angle of the wing-fixed
unmanned aerial vehicle in the ideal environment where the disturbance is not present is computed using the following equation: 
Equation

    PNG
    media_image1.png
    172
    268
    media_image1.png
    Greyscale

where Va denotes a flight speed of an unmanned aerial vehicle, ψ denotes a heading angle of the unmanned aerial vehicle, u denotes an input command that is a turn rate of the unmanned aerial vehicle, W denotes wind speed, Wx denotes wind speed in the x-axis direction, Wy denotes wind speed in the y-axis direction, x denotes a speed in the x-axis direction of the unmanned aerial vehicle, and y denotes a speed in the y-axis direction of the unmanned aerial vehicle.
	However, Frew teaches the heading angle of the wing-fixed
unmanned aerial vehicle in the ideal environment where the disturbance is not present is computed using the following equation: 
Equation

    PNG
    media_image1.png
    172
    268
    media_image1.png
    Greyscale

where Va denotes a flight speed of an unmanned aerial vehicle, ψ denotes a heading angle of the unmanned aerial vehicle, u denotes an input command that is a turn rate of the unmanned aerial vehicle, W denotes wind speed, Wx denotes wind speed in the x-axis direction, Wy denotes wind speed in the y-axis direction, x denotes a speed in the x-axis direction of the unmanned aerial vehicle, and y denotes a speed in the y-axis direction of the unmanned aerial vehicle (see at least Equation (1) in Section II, page 371).
	It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the Lyapunov Guidance Vector Field (LGVF) control algorithm into the control modelling system of Dürr because they are both directed to stabilizing fixed-wing unmanned aerial vehicles (UAVs) while affected by wind speeds. One would be motivated to combine them because controlling the stability would mitigate noise and interference in communicating commands with the UAV.
Regarding claim 3, Dürr discloses the LGVF control unit is provided with the
pieces of sensor data, including the position, posture, and speed of the wing-fixed unmanned aerial vehicle, from the sensor (see at least paragraphs [0013-0014] and [0062-0064]).
Regarding claim 4, Dürr does not disclose the heading angle computation control
unit computes the final heading angle using the following equation: 
Equation

    PNG
    media_image2.png
    95
    277
    media_image2.png
    Greyscale

where ψ denotes the final heading angle, X denotes a new input speed in the x-axis direction, which results from a disturbance computed from a disturbance observer being considered for an LGVF, and Y denotes a new input speed in the y-axis direction, which results from the disturbance computed from the disturbance observer being considered for the LGVF.
	However, Frew teaches the heading angle computation control
unit computes the final heading angle using the following equation: 
Equation

    PNG
    media_image2.png
    95
    277
    media_image2.png
    Greyscale

where ψ denotes the final heading angle, X denotes a new input speed in the x-axis direction, which results from a disturbance computed from a disturbance observer being considered for an LGVF, and Y denotes a new input speed in the y-axis direction, which results from the disturbance computed from the disturbance observer being considered for the LGVF (see at least Equation (6) in Section II, page 372).
	It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the Lyapunov Guidance Vector Field (LGVF) control algorithm into the control modelling system of Dürr because they are both directed to stabilizing fixed-wing unmanned aerial vehicles (UAVs) while affected by wind speeds. One would be motivated to combine them because controlling the stability would mitigate noise and interference in communicating commands with the UAV.
Regarding claim 5, Dürr discloses the heading angle computation control unit is
provided with a disturbance speed reflecting wind speed (see at least paragraphs [0063], [0080], and [0085]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C BEAN whose telephone number is (571)272-5255. The examiner can normally be reached 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.B./Examiner, Art Unit 3666   

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666